[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               JUNE 30, 2008
                               No. 07-15241
                                                             THOMAS K. KAHN
                           Non-Argument Calendar
                                                                 CLERK
                         ________________________

                     D. C. Docket No. 07-60135-CR-WPD

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

ANGELLA JOAN CAMERON,

                                                        Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (June 30, 2008)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

     Angella Cameron pled guilty to being found in the United States after
having been removed, in violation of 8 U.S.C. § 1326 (a), (b)(2). The district court

thereafter sentenced her to a prison term of 40 months, one month below the

sentence range of 41-51 months prescribed by the Sentencing Guidelines. She now

appeals her sentence, arguing that the sentence is unreasonable because the district

court failed adequately (1) to consider the nature and circumstances of her offense;

(2) the mitigating factor of duress; and (3) the sentencing factors set out in 18

U.S.C. § 3553(a) . We affirm.

      We determine the reasonableness of a defendant’s sentence under the abuse

of discretion standard. Gall v. United States, 552 U.S. __, 128 S.Ct. 586, 597, 169

L.Ed.2d 445 (2007). A district court must impose a sentence that is both

procedurally and substantively reasonable. Id. A sentence may be procedurally

unreasonable if, for example, the district court improperly calculates the Guidelines

sentence range, treats the Guidelines as mandatory rather than advisory, fails to

consider the appropriate § 3553(a) factors, bases the sentence on clearly erroneous

facts, or fails adequately to explain its reason(s) for the sentence imposed. Id.

“The sentencing judge should set forth enough to satisfy the appellate court that he

has considered the parties’ arguments and has a reasoned basis for exercising his

own legal decisionmaking authority.” Rita v. United States, 551 U.S. __, 127 S.Ct.

2456, 2468, 168 L.Ed.2d 203 (2007).



                                           2
      Once we conclude that the district court made no procedural errors, we then

consider the substantive reasonableness of the sentence imposed. Id. Such review

entails determining whether the sentence is supported by the § 3553(a) factors. Id,

552 U.S. __, 128 S.Ct. at 600. The § 3553(a) factors include: (1) the nature and

circumstances of the offense and the history and characteristics of the defendant;

(2) the need to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense; (3) the need for deterrence; (4) the

need to protect the public; (5) the need to provide the defendant with needed

educational or vocational training or medical care; (6) the kinds of sentences

available; (7) the Sentencing Guidelines range; (8) pertinent policy statements of

the Sentencing Commission; (9) the need to avoid unwanted sentencing disparities;

and (10) the need to provide restitution to victims. Id. at 786; (citing 18 U.S.C.

§ 3553(a)).

      Cameron does not dispute that the district court imposed a procedurally

reasonable sentence, and she has not established that her sentence is substantively

unreasonable. The district court considered the § 3553(a) factors and imposed a

departure sentence slightly below the sentence range. Because the § 3553(a)

factors support the sentence imposed by the district court, and the sentence is not

greater than necessary to achieve the goals of sentencing set forth in § 3553 (a)(1),



                                           3
we are bound not to disturb it.

      AFFIRMED.




                                  4